Title: From James Madison to Benjamin Rush, 4 February 1811
From: Madison, James
To: Rush, Benjamin


Letter not found. 4 February 1811. Offered for sale in Parke-Bernet Catalogue No. 499, “The Alexander Biddle Papers” (1943), pt. 2, item 169, which notes that the one-page letter of about seventy-five words reads in part: “I have just recd. your favor of the 7th inst. [not found] as I had before that communicating the death of my nephew [Rush to JM, 30 Jan. 1811]. In thanking you for your kind attention, which followed him to his grave, I express the grateful feelings of his parents as well as myself.” Apparently, either the date of JM’s letter or the date “7th inst.” is rendered incorrectly in the catalogue.
